Case 19-12097-mdc   Doc 108    Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                              Document     Page 1 of 27


                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re: Joseph Walker                        :     CHAPTER 13

                        Debtor               :     BANKRUPTCY NO.19-12097

 M&T Bank
                        Movant               :
          v.

 Joseph Walker                               :
                        Debtor
 Tina Sloan
                        Co-Debtor            :

 William C. Miller, Esq.                     :
                     Trustee                 :

  DEBTOR’S REPLY MEMORANDUM IN OPPOSITION TO M&T BANK’S MOTION TO
   DISMISS THE BANKRUTPCY PROCEEDING OR, IN THE ALTERNATIVE, FOR
                  RELIEF FROM THE AUTOMAITC STAY

                                  INTRODUCTION


      When, on May 21, 2021, it became obvious Mr. Walker was too

 grief stricken to testify at that hearing, the court asked the

 parties to submit briefs on the legal issue of whether the court

 could, consistent with the bankruptcy code, confirm a chapter 13

 plan that expressly did not provide for M&T Bank’s allowed

 secured claim.     M&T bank argued at the hearing that such a plan

 was not confirmable and for that reason alone, among others that

 required the development of an evidentiary record, Debtor’s

 bankruptcy had to be dismissed as having been filed in bad

 faith.
Case 19-12097-mdc   Doc 108    Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                              Document     Page 2 of 27



      Debtor’s previous brief addressed the single issue which

 the Court asked the parties to address – namely that a plan that

 expressly did not provide for an allowed secured claim was

 confirmable consistent with the bankruptcy code.              In the

 Supplemental Brief of M&T Bank in Support of M&T’s Motion to

 Dismiss (M&T’s Brief) M&T Bank did not present any argument or

 authority in support of the proposition that Debtor’s Second

 Amended Plan was not confirmable because it expressly did not

 provide for any allowed secured claim M&T Bank may have.

 Instead, M&T Bank asserted other grounds for why Debtor’s

 bankruptcy was allegedly filed in bad faith. In this brief

 Debtor addresses those arguments raised in M&T’s Brief.

      As is demonstrated below, M&T Bank has failed to establish

 that Mr. Walker has filed his bankruptcy in bad faith or that

 there is any other basis for dismissing his voluntary Chapter 13

 bankruptcy pursuant to 11 U.S.C.1307(c).            M&T Bank’s motion to

 dismiss Debtor’s voluntary Chapter 13 bankruptcy must therefore

 be denied.1

                                     ARGUMENT


 1 To the extent M&T advances the alleged bad faith filing of
 the bankruptcy as a ground for relief from the automatic stay in
 the alternative, M&T’s request for stay relief must also be
 denied, because it has failed to establish the bad faith which
 it claims would justify that relief. See Part V, below.


                                         2
Case 19-12097-mdc   Doc 108    Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                              Document     Page 3 of 27



 I. INTRODUCTION

      As Debtor’s circumstances have changed2, so too have the

 reasons M&T Bank has advanced for the dismissal of his voluntary

 chapter 13 bankruptcy.        But one thing has remained constant, M&T

 Bank’s desire to have Debtor’s bankruptcy dismissed, primarily

 it appears, so M&T can avoid having to litigate the adversary

 action which Mr. Walker has filed against it.             But M&T Bank’s

 motion to dismiss the adversary action has been denied, and M&T

 Bank’s desire to avoid litigating an adversary action is not

 evidence of bad faith on the part of Mr. Walker and is not a

 basis for dismissing Mr. Walker’s bankruptcy.

      M&T does not clearly articulate exactly why it is that

 Debtor’s bankruptcy was filed in bad faith and must for that

 reason be dismissed pursuant to 11 U.S.C. §1307(c). Most of

 M&T’s efforts seem to be directed at convincing the court that

 Debtor’s Second Amended Plan is not confirmable because the plan

 was not “proposed in good faith” as required by 11 U.S.C.

 §1325(a)(3).   Though M&T does not explicitly make this

 connection, it seems to be arguing that because Mr. Walker’s



 2 As Debtor testified at the May 21, 2021 hearing, Tina Sloan,
 the mother of Mr. Walker’s teenage daughter, the co-owner of his
 home as a joint tenant with the right of survivorship and his
 long time domestic partner died on March 26, 2021.


                                         3
Case 19-12097-mdc   Doc 108    Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                              Document     Page 4 of 27



 Second Amended Plan was not proposed in good faith, and is

 therefore not confirmable, his bankruptcy was filed in bad faith

 and for this reason must be dismissed pursuant to 11 U.S.C.

 §§1307(c).

      M&T Bank summarizes its basis for relief in its Reply

 Brief. It first asserts that Debtor misstated the argument M&T

 was making at the May 21, 2021 hearing and in “Movant’s

 objection to Debtor’s Second Amended Chapter 13 Plan.” M&T

 Reply Brief, p. 1.     M&T then goes on to explain:

               Debtor’s Second Amended Plan was filed in
          bad faith as it provides no treatment for
          Movant’s Secured claim and shows no
          reorganizational purpose while requiring Movant
          to litigate a lengthy, costly, duplicative and
          ultimately unnecessary adversary action. As
          Movant detailed in its initial Brief, Debtor’s
          Second Amended Plan is Debtor’s bald attempt at
          using the bankruptcy forum to resolve a two-
          party dispute instead of the proper state court
          forum.

 M&T Reply Brief, p. 1(emphasis added).

      The problem with M&T’s argument in both its initial brief

 and its Reply Brief is that the things about which M&T complains

 are all expressly contemplated and permitted by the bankruptcy

 code.3   In the Second Amended Plan and in the pending adversary



 3 The other obstacle to M&T Bank obtaining the dismissal of
 Debtor’s Bankruptcy petition is this Court’s Order denying M&T’s


                                         4
Case 19-12097-mdc   Doc 108    Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                              Document     Page 5 of 27



 action Debtor seeks, inter alia: the bifurcation of M&T Bank’s

 claims into its secured and unsecured components; the pro rata

 payment of allowed unsecured claims (including the unsecured

 portion of M&T Bank’s under-secured claim) in an amount that

 exceeds the minimum payment required by the Code; the avoidance

 of liens pursuant to 11 U.S.C. 506(d) as part of the claims

 determination process, irrespective of the plan provisions; and

 the discharge of the claims provided for by the plan, including

 the unsecured portion of M&T Bank’s partially allowed secured

 claim.   These things are all expressly provided for, and are

 indeed required, by the code.

      Contrary to the assertion made by M&T Bank, the adversary

 action about which M&T Bank so vigorously complains is not a

 dispute that can be, or could have been, resolved in state

 court.   In the adversary complaint, Debtor seeks relief that is

 only available to him in bankruptcy court.             In the adversary,

 Debtor seeks from the court, as part of the claims process




 motion to dismiss the adversary action. Because of the order
 denying the motion to dismiss, M&T bank is collaterally estopped
 from asserting any deficiency in that litigation as a basis for
 the dismissal of Debtor’s bankruptcy. This court has at this
 point conclusively determined, for the purposes of this
 bankruptcy, Debtor’s complaint to state a claim for relief.
 Debtor’s entitlement to the relief requested will be born out or
 not by the factual development of the adversary case.

                                         5
Case 19-12097-mdc   Doc 108    Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                              Document     Page 6 of 27



 required by 11 U.S.C. §502(a)and(b), a determination of the

 amount, as of the petition date, of M&T Bank’s allowed claim.

 But that is not all the relief sought by Debtor. Debtor seeks in

 the adversary action a determination, also part of the claims

 determination process, of the extent to which the allowed claim

 of M&T Bank is an “allowed secured claim” within the meaning of

 11 U.S.C. §506(a) and the extent to which it is an “allowed

 unsecured claim” under that section of the code.

      In his complaint Debtor further seeks an order, pursuant to

 11 U.S.C. §506(d), avoiding the lien on his home represented by

 M&T Bank’s mortgage, to the extent the mortgage secures a claim

 that is not an allowed secured claim.            The relief sought by

 Debtor pursuant to 11 U.S.C. 506(a) and (d) is relief that is

 only available to Debtor under the bankruptcy code4.

       These determinations, far from being “duplicative and

 ultimately unnecessary” are essential to Debtor obtaining the

 fresh start that is the primary purpose of Debtor’s voluntary

 Chapter 13 bankruptcy, In re Lilley, 91 F.3d 491, 495 (3d Cir.

 1996), whether M&T Bank’s allowed secured claim is provided for




 4      In his adversary complaint Debtor also seeks additional
 affirmative relief against M&T Bank for violating the provisions
 of Rule 3002.1, which is only available from the bankruptcy
 court.

                                         6
Case 19-12097-mdc   Doc 108    Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                              Document     Page 7 of 27



 in Debtor’s chapter 13 plan or not.           Id.   As is explained in

 Part III below and in footnote 5, these determinations are both

 permitted and required by the code in evaluating the

 confirmability of Debtor’s chapter 13 plan.             They are necessary

 to arrive at the extent to which M&T Bank can participate in the

 bankruptcy as an unsecured creditor; the extent to which the

 undersecured portion of M&T’s claim (that is to say its allowed

 unsecured claim) will be discharged by the successful completion

 of Debtor’s chapter 13 plan; the extent to which the lien

 created by the mortgage M&T claims to hold on Debtor’s home will

 be avoided pursuant to 11 U.S.C. §506(d;)and the extent to which

 the lien not provided for by the plan will survive the

 bankruptcy.   See Debtor’s Second Amended Chapter 13 plan

 §§4(a),8, 9(b) and 9(g).5



 5 The need to bifurcate a secured claim into its allowed
 secured and allowed unsecured components was created by congress
 in recognition of the ambiguous position of a creditor. Such as
 M&T Bank in this case, who has a lien, but who would be unable
 to obtain full satisfaction of the debt from the liquidation of
 that lien. 11 U.S.C. § 506(a) answered the question of how to
 deal in the bankruptcy with a secured creditor whose claim might
 be allowed in some amount, but whose claim was "undersecured”.
 See e.g. H.R. Rep. 95—595 95th Cong. 1st sess. 1977 at 180. As
 was stated in the house report “the distinction [between secured
 and unsecured creditors and secured and unsecured claims]
 becomes important in the handling of creditors [like M&T Bank]
 with a lien on property that is worth less than the amount of
 their claim, that is those creditors that are undersecured.”


                                         7
Case 19-12097-mdc   Doc 108    Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                              Document     Page 8 of 27



 II. STANDARD FOR DETERMINIG EXISTENCE OF BAD FAITH FOR DISMISSAL
 FOR CAUSE UNDER SECTION 1307(c)OF THE CODE IF SUCH GROUNDS FOR
 DISMISSAL STILL EXIST AFTER THE 2005 AMENDEMENTS TO THE CODE.

      In its In Re Lilley opinion the Third Circuit promulgated a

 “totality of the circumstances” test for determining whether a

 Chapter 13 Bankruptcy has been filed in bad faith in connection



 H.R. Rep. 95-595, supra, at l80. There was concern that an
 undersecured creditor should not be excluded from participation
 in the general distribution of the assets of the estate. At the
 same time Congress did not want the secured creditor to be paid
 twice — once from the realization of his interest in the
 security and a second time from the proceeds of the
 distribution.
      Section 506 provides a solution to this problem by creating
 a mechanism which “separates an undersecured creditor̓s claim
 into two parts: He has a secured claim to the extent of the
 value of his collateral, and he has an unsecured claim for the
 balance of his claim.” S. Rep. No. 989, 95th Cong. 2d Sess. 68
 (l978) 1. United States v Ron Pair, Inc. 109 S. Ct. 1029. As the
 Supreme Court recognized in its decision in Ron Pair, “section
 506(a) requires a bifurcation of a ‘partially secured’ or
 ‘undersecured’ claim into separate and independent secured claim
 and unsecured claim components”). 109 S. Ct. at 1029 n.3
 (quoting 3 Collier on Bankruptcy ¶506.04, p. 506-15 (15th ed.
 1988)(emphasis added). It is not something a court can choose
 not to do when addressing a secured claim. See Nobelman v
 American Sav. Bank (In re Nobleman),508 U.S. 324,328 (1993)
 (Debtors were correct in looking to §506(a) for a judicial
 valuation of the collateral to determine the status of the
 bank’s secured claim.); Dewsnup v. Timm, 502 U.S. 410, 112 S. Ct.
 773, 778 (1992)(Bifurcation under 506(a) is appropriate to separate
 a claim into secured and unsecured components for purpose of
 distribution even if lien on unsecured portion is not avoidable
 under §506(d) in a chapter 7 case.); See McDonald v Master Fin.,
 Inc.(In re McDonald), 205 F. 3d 606, 609-10 (3d Cir.
 2000)(1322(b)(2) does not preclude bifurcation under 506(a), but
 in fact requires it).



                                         8
Case 19-12097-mdc   Doc 108    Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                              Document     Page 9 of 27



 with a motion to dismiss a case pursuant to 11 U.S.C. §1307(c).

 In re Lilley, 91 F. 3d 491,496 (3rd Cir. 1996).             The Third

 Circuit, following the lead of the Seventh Circuit, found bad

 faith in filing a bankruptcy petition to be a basis for

 dismissal of a Chapter 13 case even though bad faith was not

 listed as grounds for dismissal or conversion in §1307(c).

       The addition in 2005 of §1325(a)(7) to the bankruptcy code

 has put into question the rational for the holding in Lilley

 since it appears to be the intention of congress that the lack

 of good faith in filing a petition is an express basis for

 denying confirmation and no longer, on its own, a basis for

 dismissal of a chapter 13 case.             8 Collier on Bankruptcy

 ¶1325.08 (16th edition).        The Third Circuit has not addressed the

 effect of the passage §1325(a)(7) on its decision in Lilley.

      Those courts that have construed §1307(c)to permit the

 dismissal of a chapter 13 case because it was filed in bad

 faith, have recognized that because dismissal is a harsher

 remedy than denial of plan confirmation, the showing of bad

 faith required for dismissal is substantially greater than the

 showing of an absence of good faith necessary for denial of

 confirmation.      8 Collier on Bankruptcy ¶1325.04(16th edition)

 (noting that denial of confirmation normally offers the debtor



                                         9
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 10 of 27



 the opportunity to propose an alternative plan while dismissal

 totally eliminates the possibility of relief in the chapter 13

 case); 8 Collier on Bankruptcy ¶1325.04[10].          Dismissal for bad

 faith is reserved only for “extraordinary circumstances.” In re

 Love, 957 F.2d 1350, 1356 (7th Cir. 1992)(cited with approval by

 In re Lilley, 91 F. 3d 496);In re Werden, 200 Bankr. Lexis

 1787,*5-7 (Bankr. D. N.H. 2000).          As with other grounds for

 dismissal, the moving party, in this case M&T Bank, has the

 burden of proof, including both the burden of going forward and

 the burden of persuasion on the issue of bad faith.            In re Love,

 957 F.2d at 1356 (cited with approval by In re Lilley, 91 F. 3d

 496); In re Werden, 200 Bankr. Lexis 1787, *5;.           As further

 explained in Part IV below, M&T Bank has not come forward with

 evidence sufficient to meet the high burden of establishing that

 Mr. Walker has filed his bankruptcy in bad faith.

      Lilley articulated a “totality of the circumstances test”

 that must be assessed on a “case-by-case basis” for determining

 whether a debtor filed his chapter 13 bankruptcy in bad faith.

 Quoting from the decision of the Seventh Circuit in Love the

 Third Circuit in Lilley stated:

      Factors relevant to the totality of the circumstances
      inquiry may include:

          the nature of the debt …; the timing of the


                                      10
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 11 of 27



          petition; how the debt arose; the debtor’s
          motive in filing the petition; how the debtor’s
          actions affected the creditors; the debtor’s
          treatment of creditors both before and after the
          petition was filed; and whether the debtor has
          been forthcoming with the bankruptcy court and
          the creditors.

      In re Love, 957 F.2d 1357.


 Lilley, 91 F.3d 496.6      M&T in the instant case has failed to meet

 its burden of demonstrating that the totality of circumstances

 in the instant case requires the dismissal of debtor’s voluntary

 Chapter 13 case as having been filed in bad faith.

 III. DEBTOR’S PLAN, CONSISTENT WITH THE BANKRUTPCY CODE,
 PROVIDES FOR DEBTOR TO DISCHARGE $106,284.98 IN UNSECURED DEBT –
 AS MUCH AS $105,460.81.00 OF WHICH MAY BEOWED TO M&T Bank, IF
 HIS ADVERSARY IS SUCESSFUL




 6 In adopting the totality of the circumstances test
 articulated in Love the Third Circuit in Lilley rejected the
 question of whether the debt would be non-dischargeable in a
 Chapter 7 proceeding as a factor that would be relevant to the
 bad faith analysis. Lilley, 91 F.3d 496, n. 2. Also, the court
 in Lilley held that the debtor’s history of tax fraud did not
 constitute cause for dismissal of his case under section 1307(c)
 when the bankruptcy code expressly permitted him to discharge
 the tax liabilities with respect to which the debtor made a
 fraudulent return or willfully attempted to evade or
 defeat. The court reasoned it to be “wholly implausible that
 Congress would hold … the type of conduct in which Mr. Lilley
 engaged … [to be] so egregious as to warrant dismissal of his
 petition, but benign enough that the debt incurred as a result
 of such conduct would be dischargeable if no effort to dismiss
 his petition were made.” Id. at 495.


                                      11
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 12 of 27



      M&T’s primary, and perhaps only7, evidence that “Debtor’s

 bankruptcy is in bad faith and therefore must be dismissed” is

 Debtor’s Second Amended Chapter 13 Plan filed on May 19, 2021,

 document 96.   M&T Brief, p. 1.       M&T claims the plan:

      Outlines Debtor’s blatant attempt to use his
      bankruptcy filing solely for the vexatious purpose of
      unnecessarily litigating Movant’s state foreclosure
      action in bankruptcy court. Debtor’s Second Amended
      Plan shows no true reorganization purpose for his
      bankruptcy and thus no reason for Debtor to remain in
      a Chapter 13 bankruptcy.

 M&T Brief, p. 1.

      In its brief, M&T goes on to complain more specifically

 that because Debtor’s Second amended plan expressly does not

 provide for its allowed secured claim, Debtor’s success in the

 adversary action:

       “will result in the secured portion of the lien


 7 M&T refers in footnote 1 of its brief to the Amended
 Schedules I and J which were filed by Debtor on April 20, 2021,
 as containing “materially false information as they include
 monthly income from Debtor’s partner, who passed away on
 March 26, 2021.” At the hearing on May 21, 2021, Debtor was
 called to testify about, inter alia, those amended
 schedules, but was overcome by grief and was unable to continue.
 The Court decided not to continue the hearing to a time when
 Debtor would be able to testify. It concluded that M&T’s
 argument could be resolved as a matter of law without further
 development of the record. The court asked the parties for
 briefs on whether Debtor’s plan could unconfirmable because it
 expressly did not provide for M&T’s allowed secured claim. If
 the evidentiary record is further developed, it will show Debtor
 did not intentionally submit “materially false” schedules to the
 court.

                                      12
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 13 of 27



      riding through the bankruptcy and [M&T] receiving
      literal pennies of the $58.33 intended for all
      unsecured claims. …. Further, even if Debtor is
      unsuccessful in the bifurcation action, there is no
      harm to Debtor as ultimately the bifurcation action
      serves no purpose within the bankruptcy. If Debtor’s
      adversary action serves no benefit or harm to Debtor
      in any scenario and will harm [M&T] in any scenario,
      the plan must have been proposed in bad faith.”

      M&T Brief, p. 4.      Unintentionally, perhaps, M&T in this

 expansion of its grounds for the relief it seeks has

 demonstrated precisely why its Motion to Dismiss Debtor’s

 bankruptcy must be denied.

      As M& T Bank correctly understands, Debtor’s Second Amended

 Chapter 13 plan provides in §§4(a),8, 9(b) and 9(g)for the lien

 securing M&T Bank’s allowed secured claim to pass through the

 bankruptcy intact, to the extent it is not avoided in the

 adversary action pursuant to 11 U.S.C. §506(d).           In addition,

 Debtor’s Second Amended Chapter 13 Plan provides for M& T Bank

 to receive on the unsecured component of its allowed claim a pro

 rata distribution along with the other holders of filed and

 allowed unsecured claims.

      If Debtor is successful in his adversary action, the total

 allowed claim of M&T Bank will be reduced from the filed claim

 in the amount of $198,179.83 to approximately $137,793.80 a

 reduction of approximately $60.377.05 – without consideration of



                                      13
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 14 of 27



 Debtor’s affirmative claims.       More importantly, even if Debtor

 is unsuccessful in reducing the amount of the total allowed

 claim, the amount of M&T Bank’s allowed secured claim will be

 reduced from $198,179.83 to approximately $92,710.02.            This is a

 reduction of approximately $105,460.81.         Most importantly, if

 Debtor prevails in the adversary, any lien M&T bank has on

 Debtor’s home represented by the mortgage, will be void,

 pursuant to 11 U.S.C. §506(d) to the extent it exceeds the

 amount of M&T Bank’s allowed secured claim.          See footnote 5

 above.

      Thus M&T Bank’s allowed secured claim, and the lien

 securing it, to the extent the lien is not avoided pursuant to

 §506(d), that will pass through the bankruptcy unaffected by the

 plan and not subject to the discharge of 11 U.S.C. §1328(a) will

 be in the amount of approximately $93,000.00 not approximately

 $198,000.00 as M&T Bank contends.         Outside the bankruptcy, M&T

 may8 be able to take steps to foreclose on the lien that remains

 after the adversary is resolved, but debtor will be able to

 satisfy this lien by payment of $93,000.00 and not $198,000.00.




 8 At present that is not the case because there is a moratorium
 on M&T Bank’s ability to take any steps to foreclose its
 judgment that lasts through the end of August, 2021, and Debtor
 is in a forbearance that also prevents any steps to foreclose.

                                      14
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 15 of 27



      There is no doubt that M&T Bank is unhappy with this result

 and would like to do everything it can to avoid litigating the

 adversary action which will bring this result about, but this is

 what the bankruptcy code provides, and Debtor does not

 demonstrate bad faith by filing a plan, and an adversary action,

 that seeks to obtain precisely the results that the code

 contemplates. In re Lilley, 91 F.3d 495; In re Gathright, 676

 B.R. at 389-390.

      M&T Bank complains that if Debtor is successful in his

 adversary action, it will receive only pennies on the dollar on

 its allowed unsecured claim, but this is also something that is

 contemplated by the bankruptcy code and not any evidence of bad

 faith on the part of Debtor.       In re Hines, 723 F. 2d 333,334 (3rd

 Cir. 1983). The measure of what Debtor must pay to the holders

 of unsecured claims through his plan is provided by 11 U.S.C.

 §1325(a)(4).   Debtor has no non-exempt assets.          Thus, in a

 liquidation M&T Bank, along with Debtor’s other unsecured

 creditors, would receive nothing.         The Debtor’s plan proposes to

 pay them more than that.       The other measure of what Debtor must

 pay is the net available income test set forth in §1325(b)(1),

 which comes into play only when the plan is objected to by the




                                      15
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 16 of 27



 trustee or the holder of an allowed unsecured claim9. M&T Bank

 has acknowledged that there is no evidence that Debtor’s income

 is greater than what he has represented it to be, or that his

 expenses are less than what he has represented them to be.              To

 the contrary, M&T asserts in its brief:

      “Debtor has failed to offer any evidence that any
      other plan that would provide for a higher monthly
      plan payment would even be feasible.”

 M&T Brief p. 5, n. 1.      Thus, Debtor meets this requirement for

 confirmation as well.      In re Gathright, 67 B.R. at 387-388 (the

 code requires no minimum payment to unsecured creditors in a

 chapter 13 bankruptcy, over and above that required by

 §§1325(a)(4) and 1325(b)(1)(B) and courts are not at liberty to

 manufacture additional requirements.)

      In 1983, before the 1984 amendments that resulted in the

 addition of the net available income test, presently found in 11

 U.S.C. §1325(b)(1), the Third Circuit recognized in In re Hines

 that there was no minimum payment requirement for payments to

 unsecured creditors in a Chapter 13 plan.          In that case the

 Pennsylvania Department of Public welfare objected to the

 confirmation of Debtor’s Chapter 13 plan as having not been



 9 In its capacity as the holder of an allowed secured claim,
 M&T Bank has no standing to raise any failure of the plan to
 meet the requirements of §1325(b)(1).

                                      16
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 17 of 27



 proposed in good faith because it provided for only “nominal

 payments to unsecured creditors.” In response to this argument

 the Third Circuit held:

      The Commonwealth concedes that every court of appeals
      which has considered the question has ruled that
      Chapter 13 plans providing for nominal repayments to
      unsecured creditors do not, for that reason, violate
      the good faith standard of 11 U.S.C. §1325(a)(3)
      (1982). We conclude that those decisions are entirely
      consistent with the statute.

 In re Hines, 723 F. 2d 333,334 (3rd Cir. 1983)(citations

 omitted.)   The Third Circuit’s decision in Hines, is further

 compelled by the adoption of §1325(b) in 1984, which sets forth

 the criteria by which the amount of a debtor’s minimum plan

 payment must be measured.       In re Gathright, 676 B.R. at 389.

      In Gathright Bankruptcy Judge Scholl held that a Chapter 13

 Plan by which the Debtor seeks principally to discharge

 obligations which are non-dischargeable in a Chapter 7 case was

 proposed in good faith.      Judge Scholl reasoned that a

 determination of bad faith in filing a bankruptcy or proposing a

 plan cannot be influenced by the presence of a plan provision

 that enables the debtor to take advantages of remedies for which

 the code expressly provides.       Gathright, 676 B.R. at 389-390(the

 1984 Amendments to the Code “restrict the element of ‘good

 faith’ to the traditional concept of ‘serious debtor misconduct



                                      17
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 18 of 27



 or abuse’” and do not include conduct expressly covered by

 specific provisions of the code.)         Judge Scholl’s approach was

 endorsed by the Third Circuit in footnote 2 of Lilley, in which

 the Third Circuit stated:

      In light of In re Gathright, 67 Bankr 384,390(Bankr.
      E.D. Pa. 1986) we expressly reject one of the factors
      identified by the Seventh Circuit in In re Love: the
      question of whether the debt would be non-
      dischargeable in a Chapter 7 proceeding.

  Lilley, 91 F.3d at 496, n. 2.

      As is discussed at greater length below, absent from this

 case is any of the hallmarks of bad faith that were identified

 in In re Meyer, the only Chapter 13 case relied on by M&T in

 support of its motion to dismiss, or in the considerations

 articulated in Lilley.

 IV. THE CASES CITED BY M&T BANK PROVIDE NO SUPPORT FOR THE
 DIMSISSAL OF DEBTOR’S PETITION

      In support of its motion to dismiss M&T Bank relies, with

 one exception, upon chapter 11 cases which were dismissed

 pursuant to §1112(b) of the code.         As the Seventh Circuit

 recognized in In re Love, while 1121(b) and 1307(c) are similar,

 the considerations that may be applicable in a Chapter 11 have

 no place in a chapter 13 case. In re Love, 957 F.2d 1357.

      In re Little Creek Dev. Co. 779 F. 2d 1068, (5th Cir. 1986)

 provides M&T Bank with no support for a finding of bad faith I


                                      18
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 19 of 27



 the instant case.     Little Creek was a chapter 11 case involving

 a single asset business debtor attempting to prevent the

 foreclosure by a secured creditor of its sole asset.            The asset

 had a value that was less than the amount claimed by the secured

 creditor.   Prior to filing its bankruptcy Little Creek obtained

 an state court order forestalling the foreclosure but

 conditioned on the payment of a $1,250,000.00 bond for the

 continuation of the stay on the foreclosure.          Little Creek filed

 the Chapter 11 bankruptcy before the bond became due.

      In response to creditor’s motion for relief, based on the

 alleged bad faith filing, Little Creek through its counsel

 admitted it could not afford to pay the bond needed to prevent

 the sale of the asset. In addition, in response to the motion

 for relief Little Creek raised many of the defenses that it had

 raised in the state court litigation. Id at 1070.

      The bankruptcy court found the filing to be in bad faith

 based on the statements of counsel admitting that the bankruptcy

 was filed to prevent the sale and on the litigation tactic

 employed by debtor of attempting to litigate in bankruptcy court

 many of the same issues that were in play in state court.              The

 Fifth Circuit reversed the order of the bankruptcy court

 holding:



                                      19
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 20 of 27



      Standing alone, the conclusions of the bankruptcy
      court in this case, based solely on the statements of
      the debtor's counsel and the litigation tactic of
      attempting to retry the state court action in the
      course of the hearing on the motion for relief from
      the stay, did not provide sufficient evidence to show
      lack of good faith. See e.g. In re Route 202 Corp. ,
      37 B.R. 367, 373(Bankr. E.D. Pa. 1984). When compared
      with the several general indicia of bad faith
      previously discussed, these facts do not rise to the
      level of egregiousness necessary to conclude the
      reorganization process is being perverted in this case
      ….

 In re Little Creek Dev. Co., 779 F. 2d at 1074.           In the instant

 case, M&T Bank’s grounds for claiming Mr, Walker has filed his

 case in bad faith are essentially the same as those that were

 rejected by the Fifth Circuit as being sufficient evidence of

 bad faith, even in the unique and almost presumptively bad faith

 circumstance of a single asset business bankruptcy with a single

 secured creditor.     See Little Creek, 779 F. 2d at 1072-

 1073(describing cases that epitomize “[t]he ‘new debtor

 syndrome’ in which a one-asset entity has been created or

 revitalized on the eve of foreclosure to isolate the insolvent

 property and its creditors, [and which] exemplifies, although it

 does not uniquely characterize, bad faith cases.”)

      As described in Parts I and III above, it is not even the

 case that the issues raised in the adversary litigation in the

 instant matter mirror issues raised in state court. But even if



                                      20
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 21 of 27



 they did, it would not justify the dismissal of Mr. Walker’s

 bankruptcy for bad faith.

      In re Argus Group 1700, Inc., 206 B.R. 737(Bankr. E.D. Pa.

 1996) is another single asset busines case that provides no

 support for M&T’s position.       The debtor in Argus in was a

 company in sound financial position who admitted that it filed

 the Chapter 11 Bankruptcy to avoid a trial in state court before

 a state court judge before whom the debtor believed it could not

 get a fair trial.     In addition, Argus wanted the bankruptcy

 court to approve financing that was unrelated to any

 reorganization.     Argus, 206 B.R. at 753-754.       Under these

 circumstances the bankruptcy court found the debtor was simply

 engaged in impermissible forum shopping and filed the bankruptcy

 with no need or desire to obtain any relief provided under

 Chapter 11 of the bankruptcy code.        Id.   As demonstrated in

 Parts I and III above and in the discussion below.            This is not

 the case for Mr. Walker.

      In re EFL Partners X, BR 13-11495-MDC, 2013 WL 4508423,

 2013 Bankr. Lexis 3446 (Bankr. E.D. Pa. 2013), is another single

 asset Chapter 11 case of the type described by the Fifth Circuit

 in Little Creek, which as the Seventh Circuit recognized in Love

 have little applicability to Chapter 13 cases.           In EFL the



                                      21
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 22 of 27



 bankruptcy court held that eight factors applicable to business

 entities filing Chapter 11 cases weighed in favor of a finding

 of bad faith.      They included:

      1. Under the provisions of the bankruptcy code applicable

 to Chapter 11 cases, there was no possibility of the debtor

 being able to produce a confirmable plan without the approval of

 the secured creditor who had a mortgage and judgment on the

 single asset of Debtor that exceeded its value.

      2. An entity related to debtor had filed a previous

 bankruptcy.

      3. The bankruptcy filing permitted the debtor to delay or

 evade state court orders.

      4. There was only one unsecured creditor, other than the

 secured creditor seeking to have the bankruptcy dismissed, that

 was not an insider, two of debtor’s four unsecured creditors

 were insiders.

      5. There were few debts to non-moving creditors who were

 not insiders - and no other secured creditor.

      6. There was no pressure from the non-moving creditors,

 including the single non-moving creditor, who had a miniscule

 debt in the context of the business bankruptcy involving over

 $4.5 million in total debt.



                                      22
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 23 of 27



      7. The reorganization essentially involved a two-party

 dispute, that did not involve any particular issues of

 bankruptcy law or relief available under the bankruptcy code;

      8. The Debtor filed solely to obtain the protection of the

 automatic stay.

 EFL Partners, 2013 Bankr. Lexis 3446 at 10-16.

      None of these factors have any applicability to Mr.

 Walker’s individual Chapter 13 case.         In contrast to a Chapter

 11 case, Mr. Wlaker does not require the approval of M&T to have

 a confirmable plan and as discussed as discussed in Mr. Walker’s

 initial brief, Debtor’s Second Amended Plan is confirmable.               In

 the context of the typical Chapter 13 bankruptcy for a low-

 income debtor whose income is close to the federally recognized

 poverty line, Mr. Walker did not have few creditors. He had the

 typical debts a debtor unable to obtain credit has – mortgage

 debt, utility debt, and the occasional debt to a predatory

 lender.   Mr. Walker has four secured creditors, including M&T

 Bank who has the mortgage on his home, and two municipal

 utilities – the Water Department and PGW and a judgment owed to

 the City in connection with his unpaid water bill.            His three

 unsecured creditors include PECO, who did not file a proof of

 claim and who is his electric utility and to unpaid consumer



                                      23
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 24 of 27



 debts. Unpaid utility bills result in termination, which the

 bankruptcy enabled Mr. Walker to avoid.         For the reasons set

 forth in Parts I and III above, Mr. Walker’s bankruptcy does not

 involve a two-party dispute that could be resolved in state

 court, but Debtor’s utilization of Chapter 13 of the Bankruptcy

 Code to obtain the relief the Chapter 13 was designed to

 provide, including the discharge of as much as $106,244.98 in

 unsecured debt.

      Finally, M&T cites In re Myers, 491 F. 3d 120 (3rd Cir.

 2007), the only Chapter 13 case relied on by M&T in support of

 its argument that Debtor’s Chapter 13 case was filed in bad

 faith, which does not support a finding that Mr. Walker’s case

 was filed in bad faith.      In Myers the Third Circuit held that

 the bankruptcy court did not abuse its discretion in finding

 Mrs. Myers had filed her Chapter 13 bankruptcy in bad faith.

 The bankruptcy noted five factors in support of its finding of

 bad faith:

      (1) that Mrs. Myers filed the petition after the CP
      Court announced its intention to rule, but just before
      it did so; (2) that the filing was a tactic to prevent
      adverse rulings; (3) that SMS's state claim against
      Mrs. Myers was for fraudulent conveyance and
      represented the vast majority of her debt; (4) that
      Mrs. Myers allowed her husband to withdraw $6,000 from
      ACI's account, in violation of the CP Court's order,
      and used a portion of the funds to pay her bankruptcy
      counsel; and (5) that Mrs. Myers did not meet the


                                      24
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 25 of 27



      requirements for filing a Chapter 13 petition.

 In re Myers, 491 F.3d at 125. The circuit court found that the

 evidence supported the bankruptcy court’s findings and that

 taken together it could not say that the court abused its

 discretion in dismissing the case.        None of the factors that

 were present in the Myers case, and when taken together

 presented a pattern of egregious conduct by the Mrs. Meyers, are

 present in present in the instant case.

      Debtor did not file his bankruptcy after a state trial,

 after the state trial court announced his intention to rule but

 before the court could deliver its ruling. For the reasons set

 forth above, debtor’s filing the bankruptcy was not a tactic to

 prevent the state court ruling.        There is nothing to suggest

 that Mr. Walker’s debt to M&T bank was in any way fraudulent.

 There is nothing to suggest that Debtor permitted any improper

 removal of assts from a bank account to the detriment of M&T

 bank and there is no suggestion that Mr. Walker does not meet

 the requirements for being a Chapter 13 debtor under §109(e) of

 the Bankruptcy Code.

      None of the cases relied upon by M&T provide support for a

 finding that the totality of circumstances in the instant case

 support a finding that Mr. Walker has filed his bankruptcy in



                                      25
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 26 of 27



 bad faith.

 V. M&T BANK HAS DEMONSTRATED NO GROUNDS FOR RELIEF

      As an alternative to the dismissal of Mr. Walker’s case,

 M&T Bank has asked the court to find that he has filed his

 bankruptcy in bad faith and for this reason to provide it with

 relief from the automatic stay.        Because the totality of

 circumstances does not demonstrate that Mr. Walker filed his

 bankruptcy in bad faith, M&T is not entitled to relief from the

 stay for cause. M&T’s motion for relief should also be denied

 because the mortgage is in forbearance and is subject to a

 moratorium which precludes M&T from taking any steps to

 foreclose the mortgage.      See Little Creek, 779 F. 2d at 1072-

 1073 (denying motion for relief based on bad faith where record

 did not support finding of bad faith.)

                                  CONCLUSION

      For the reasons set forth above and in Mr. Walker’s initial

 brief, M&T Bank has failed to demonstrate that under the

 totality of circumstances Debtor has filed the instant

 bankruptcy in bad faith or that there is any cause to either

 dismiss his bankruptcy or to grant M&T Bank relief from the

 automatic stay.




                                      26
Case 19-12097-mdc   Doc 108 Filed 07/26/21 Entered 07/26/21 16:55:29   Desc Main
                           Document    Page 27 of 27



                               Respectfully submitted,

                               /s/ Irwin Trauss
                               Irwin Trauss, Esquire
                               Attorney for Debtor
                               PHILADELPHIA LEGAL ASSISTANCE
                               718 Arch Street, Suite 300N
                               Philadelphia, PA 19102
                               (215) 981-3811
                               (215)981 3870(fax)
                               itrauss@philalegal.org




                                      27
